DETAILED ACTION
Applicant: TANEDA, Atsushi
Assignee: Konica Minolta, Inc.
Attorney: Yuichi Watanabe (Reg. No.: 64,326)
Filing: Amendment filed 20 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2021 was filed after the Non-Final Rejection mailed on 09/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1, 4-6, and 8-22 are currently pending before the Office.  Claims 2-3 and 7 have been previously cancelled, and claims 1 and 19-22 have been further amended to require “the preview images are generated while the dynamic photographing of the object is performed”.

Response to Arguments
Applicant’s arguments, see Pages 10-13, filed 20 January 2021, with respect to claim rejections have been fully considered and are persuasive in that the cited art fails to disclose the newly added limitation “the preview images are generated while the dynamic photographing of the object is performed” and wherein “a holder that stores the preview images”.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 19-22, the closest prior art references are:
Nicolas et al. – which discloses a radiation image display apparatus which acquires images of a moving patient (Nicolas et al.: ¶¶22-28) while the technician adjusts the system geometry (Fig. 1) until a full dose image is captured (¶¶22-28).  However, Nicolas et al. fails to disclose wherein the preview images are generated while the dynamic photographing of the object is performed and a holder that stores the preview images (claims 1 & 19)/wherein the preview images are generated and stored while the dynamic photographing of the object is performed (claims 20-22) and it fails to disclose a hardware processor configured to perform reproduction control on the preview images. 

    PNG
    media_image1.png
    683
    462
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    682
    409
    media_image2.png
    Greyscale

Miyazawa – which discloses a radiation image display apparatus (Miyazawa: Fig. 1) which captures x-ray tomosynthesis images which captures multiple stationary images taken over a partial range of gantry to produce moving-image imaging (¶118) with reproduction controls to view the tomosynthesis slices (Figs. 20a-20b).  However, Miyazawa fails to disclose wherein the preview images are generated while the dynamic photographing of the object is performed and a holder that stores the preview images (claims 1 & 19)/wherein the preview images are generated and stored while the dynamic photographing of the object is performed (claims 20-22).

    PNG
    media_image3.png
    397
    490
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    314
    565
    media_image4.png
    Greyscale

Okusu et al. (US Pub. 2016/0081642) – which discloses a radiation image display apparatus (Okusu et al.: Fig. 1) which captures a preview image (92) used for animal positioning and allows for readjustment of the animal before capturing a main image (91).  However, Okusu et al. fails to disclose wherein the preview images are generated while the dynamic photographing of the object is performed and a holder that stores the preview images (claims 1 & 19)/wherein the preview images are generated and stored while the dynamic photographing of the object is performed (claims 20-22) and it fails to disclose a hardware processor configured to perform reproduction control on the preview images.

    PNG
    media_image5.png
    807
    504
    media_image5.png
    Greyscale

Ju et al. (US Pub. 2017/0134605) – which discloses camera with a touch screen to continuously display images captured (Ju et al.: Abstract) allowing a user to immediately change and store a preview image (¶206).  However, Ju et al. fails to disclose a radiation image display apparatus and it fails to disclose dynamic photographing of an object via detection of radiation.

    PNG
    media_image6.png
    674
    552
    media_image6.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation image display apparatus including a hardware processor configured to generate preview images based on a plurality of frames of image data by dynamic photographing of an object via detection of radiation wherein the preview images are generated while the dynamic photographing of the object is performed and a holder that stores the preview images (claims 1 & 19)/wherein the preview images are generated and stored while the dynamic photographing of the object is performed (claims 20-22), the hardware processor further configured to display preview images and perform reproduction control of preview images showing moving images of the object, in combination with the other claimed elements.  Claims 4-6 and 8-18 are allowed based on dependency.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504.  The examiner can normally be reached on M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884